PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/937,146
Filing Date: 27 Mar 2018
Appellant(s): Hubbard, Daniel, J.



__________________
Dmitry Andreev
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 20, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 25, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 5, 8, 14-17, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over MALINA (Patent No.: US 9,128,820 B1), hereafter MALINA, in view of DEACONU (Pub. No.: US 2020/0045532 A1), hereafter DEACONU.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over MALINA in view of DEACONU as applied to claim 1 above, and further in view of OTANI (Pub. No.: US 2010/0199053 A1), hereafter OTANI.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over MALINA in view of DEACONU and OTANI.

(2) Response to Argument
Response to arguments on claim 1 (A.1):
Appellant contends on page 7 of the Appeal Brief that MALINA fails to teach the limitation an identifier of a data stream because MALINA’s routing decisions are based on “determining whether the stream identifier matches a predetermined stream identifier,” which refers to the stream identifier as a whole rather than to any part of it.

a write command specifying a data item and an identifier of a data stream comprising the data item, in light of FIG. 3 of Appellant’s specification, the Examiner interprets the limitation to mean that the write command comprises the data item rather than the identifier of a data stream comprising the data item.

In addressing the Appellant’s arguments, the Examiner notes that it appears many of Appellant’s arguments are based on the point that MALINA’s “stream identifier” is deficient in teaching the claimed identifier of a data stream. However, the Examiner has mapped MALINA’s “file header” (see MALINA FIG. 5) to the claimed identifier of the data stream instead of MALINA’s “stream identifier.” 
Specifically, Appellant’s claim 1 recites that the identifier of a data stream specifies a data stream attribute reflecting anticipated retention time as well as being used to identify […] a memory device… and transmit, to the memory device, an instruction. In other words, the claimed identifier of a data stream contains various information, which explains why the identifier is “parsed” (see limitation parsing the identifier of the data stream).
 MALINA (FIG. 5, C8:L12-14, C8:L22-28, and C8:L59-C9:L8) teaches the file header includes various attributes describing characteristics of the user file such as a file name, different file type extensions indicating different types of files, and attribute for a stream identifier, which can be used to associate the file with a particular stream of data from among multiple streams of data. Since MALINA’s file header includes various attributes including the stream identifier, and thus, the file header is used to identify the identifier of the data stream, MALINA’s file header reads on the limitation.
 
 On page 7, Appellant further argues that MALINA cannot be interpreted as even suggesting that any parsing of the stream identifier is performed, which is in reference to the limitation parsing the identifier of the data stream. 
 The dictionary definition of “parsing” can mean:
to divide into grammatical parts and identify the parts and their relations to each other, or
to examine in a minute way; analyze critically.
 
Under broadest reasonable interpretation using the second definition above, parsing the identifier does not require using only a “part” or subset of the identifier to determine the data stream attribute. Examining or analyzing a piece of data can also be seen as “parsing” the data.
 Nevertheless, since MALINA C8:L64-65 teach the stream identifier is used to route data to different storage devices, and MALINA’s stream identifier is included in the file header as one of the various attributes, and this stream identifier is used to route the data, MALINA’s system would need to extract or identify the stream identifier out from the file header in order to route the data based on the stream identifier. This step of using the stream identifier that is included in the file header reads on the claimed limitation parsing the identifier of the data stream.
 
bit string comprising a pre-defined number of bits of the identifier, since MALINA’s file header comprise metadata for the file, the file header is seen as a number of bits (or bit string) associated with the identifier. Since MALINA does not explicitly teach “a pre-defined number of bits” of the identifier, DEACONU was relied upon, which teaches using a set number of bits (32 bits) for the identifier.
  
On page 9, Appellant also argues that an essential point of claim 1 is that the stream attributes are encoded by a group of bits of the stream identifier. However, the encoding limitation is not recited in claim 1. Claim 14 recites encoding by a bit string. This argument will be addressed below for claim 14.
  
Response to arguments on claim 1 (A.2): 
On page 10, Appellant argues that MALINA fails to teach the limitation a data stream attribute reflecting an anticipated retention time of data items because the Office Action interprets MALINA’s frequency of modifications as the claimed anticipated retention time, providing the dictionary definitions of:
“retention” - the state of being retained, to keep in possession or use, and
“modification” - the making of a limited change in something.
Appellant, therefore, argues that MALINA cannot be reasonably interpreted as teaching an anticipated retention time of data items.


  
Response to arguments on claim 1 (A.3): 
 On pages 11-13, Appellant argues that MALINA fails to teach the limitation parsing the identifier of the data stream.
  
It appears Appellants argument here is similar to the arguments raised in A.1 above but with additional arguments alleging impermissible inherency and incorrect application of the broadest reasonable interpretation standard. Appellant’s argument alleging incorrect inherency argument seems to be based on Appellant’s assumption that the Office action analogizes MALINA’s “stream identifier” to the claimed identifier of the data stream, but MALINA refers to the stream identifier as a whole rather than to any part of it, and thus cannot be interpreted as parsing of the stream identifier (see page 12).
  
As explained above in Argument A.1, the Examiner has not analogized MALINA’s “stream identifier” to the claimed identifier of the data stream, but rather, the identifier of the data stream.
 As explained above, because MALINA’s stream identifier is included in the file header as one of the various attributes, and this stream identifier is used to route the data, MALINA’s system would need to extract the stream identifier out from the file header in order to route the data based on the stream identifier. This step of using the stream identifier that is included in the file header reads on the claimed limitation parsing the identifier of the data stream.

On page 13, Appellant further argues that the Examiner has incorrectly applied the broadest reasonable interpretation standard to the cited art instead of the claimed terms. The Examiner respectfully disagrees. The Examiner has applied the broadest reasonable interpretation standard to the claimed limitation parsing the identifier of the data stream, which MALINA teaches as explained above.
 
Response to arguments on claim 9 (B.1): 
On page 14, Appellant repeats arguments presented in Argument A.1. Therefore, please refer to Examiner’s explanation for Argument A.1 above.
 
Response to arguments on claim 9 (B.2): 
On page 14, Appellant repeats arguments presented in Argument A.3. Therefore, please refer to Examiner’s explanation for Argument A.3 above.
 
Response to arguments on claim 14 (C.1):
On page 16, Appellant repeats arguments presented in Argument A.1. Therefore, please refer to Examiner’s explanation for Argument A.1 above.

With regards to the limitation, wherein the storage media type is encoded by a bit string, MALINA C8:L61-C9:L8 teach the stream identifier is used to route data to different storage devices by matching a predetermined stream identifier in deciding whether to pass a file to CMR (conventional magnetic recording) specific file system 20 or to a SMR (shingled magnetic recording) specific file system 22, and from there, CMR specific file system or SMR specific file system can use the stream identifier to store the file in a zone associated with the particular stream of data.
Since the bits of the stream identifier is used to decide whether to route the data to CMR specific file system or SMR specific file system (i.e. storage media type), the storage media type is seen as being encoded by the stream identifier.
 
Response to arguments on claim 14 (C.2): 
On page 16, Appellant argues MALINA fails to teach the limitation data stream identifier because MALINA conversely teaches that a file header comprises a stream identifier and file attributes, which cannot be reasonably interpreted as the claimed data stream identifier.

This argument is also based on Appellant’s incorrect assumption that the Examiner has mapped MALINA’s “stream identifier” to the claimed data stream identifier. The Board is respectfully directed to Examiner’s response in Argument A.1 above regarding MALINA’s “file header” being mapped to the claimed data stream identifier/ identifier of a data stream.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW J CHEONG/
Primary Examiner, Art Unit 2138

Conferees:
/TIM T VO/Supervisory Patent Examiner, Art Unit 2138
                                                                                                                                                                                                        /KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.